         Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH


 MEDITAB SOFTWARE, INC., a California
 corporation, and KALPESH PATEL,                       MEMORANDUM DECISION AND
                                                             ORDER DENYING
                Plaintiffs,                              PLAINTIFFS’ MOTION FOR
                                                       PARTIAL SUMMARY JUDGMENT
 v.

 PHARMACY SOFTWARE HOLDINGS,                                     Case No. 2:20-cv-33
 LLC, a Utah limited liability company, and
 SUITERX, LLC a Delaware limited liability                     Judge Clark Waddoups
 company,

                Defendants.


       Before the court is a Motion for Partial Summary Judgment (ECF Nos. 39, 40) filed by

Plaintiffs Meditab Software, Inc. and Kalpesh Patel (“Meditab”). Defendants Pharmacy

Software Holdings, LLC and SuiteRx, LLC (collectively “Pharmacy”) oppose Meditab’s motion,

arguing that material facts exist and prohibit Meditab from being granted the relief it seeks and

that the court should defer ruling until a full record is developed through discovery. Meditab’s

Motion has been fully briefed, and the court heard argument on the same at a hearing held on

June 23, 2020. After due consideration of the parties’ filings and oral arguments, and otherwise

being fully advised, IT IS HEREBY ORDERED that Meditab’s motion is DENIED.

                                        BACKGROUND

       This dispute arises out of the parties’ Membership Interest Purchase Agreement (the

“MIPA”) dated March 1, 2019 (ECF No. 40-1). While the details of this agreement are intricate,

for purposes of Meditab’s Motion, the court recognizes the following undisputed material facts:
     Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 2 of 13



1.     under the MIPA, Pharmacy agreed to purchase Meditab’s roughly 64% ownership

       interest in SuiteRx LLC (ECF No. 40-1 at 3);

2.     as part of the MIPA, the parties also entered into an Intellectual Property Purchase

       Agreement (the “IPPA”) (ECF No. 24-2) whereby Meditab agreed to sell certain

       assets, which included relevant software used by pharmacies to facilitate delivery of

       prescription medications (the “Purchased Assets”), in exchange for the payments

       outlined in the MIPA;

3.     the MIPA provided that Pharmacy would pay Meditab a total of $3,000,000, through

       three scheduled cash payments (that totaled $2,500,000) and a promissory note of

       $500,000 (the “Note”) (See ECF No. 40-1 at 7–8);

         a. The Note required that Pharmacy make quarterly payments of $31,250 to

             Meditab over a period of four years, commencing on January 1, 2020 (See ECF

             No. 40-1 at 7–8);

4.     the MIPA contained two restrictive covenants (the “Restrictive Covenants”), in

       Section 5.8, one of which precluded certain solicitation of clients and customers, and

       the other precluded employing or soliciting certain officers, managers and/or

       employees (See ECF No. 40-1 at 18);

5.     the MIPA provided, in Section 8.4, that if Pharmacy failed to make its cash payments

       to Meditab “in accordance with the deadlines set forth” and if Meditab has not

       breached the agreement, then Meditab “shall be entitled to (i) revoke [Pharmacy’s]

       ownership of the [Purchased Assets] that it received pursuant to the [IPPA] and (ii)

       the [Restrictive Covenants] shall automatically be of no further force or effect” (See

       ECF No. 40-1 at 24);



                                           2
     Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 3 of 13



6.     under the MIPA, Pharmacy was required to make the following cash payments:

       $500,000 on or before March 1, 2019, $500,000 on or before April 15, 2019, and

       $1,500,000 on or before May 30, 2019. The MIPA also required Pharmacy to deliver

       a Note to Meditab in the amount of $500,000 on March 1, 2019 (See ECF No. 40-1 at

       7–8);

7.     Pharmacy timely executed the Note and made the first two payments of $500,000;

       however, Pharmacy failed to timely make the May 30, 2019 cash payment of

       $1,500,000;

8.     to resolve the late payment, the parties entered into a First Amendment to Membership

       Interest Purchase Agreement (the “Amendment”) (ECF No. 40-2), effective June 21,

       2019, that modified the MIPA’s payment schedule to require:

         a. a $200,000 payment by June 25, 2019, with the remaining $1,800,000 due to

               bear a 6% annual interest rate compounded and payable monthly with a $9,000

               interest payment due by July 1, 2019 (ECF No. 40-2 at 2);

         b. a $300,000 payment due by July 19, 2019, with the remaining $1,500,000 due

               to bear a 6% annual interest rate compounded and payable monthly with $7,500

               interest payments due by August 1, 2019, September 1, 2019, October 1, 2019,

               and November 1, 2019 (ECF No. 40-2 at 2–3);

         c. a $500,000 payment due by November 1, 2019 (the “November 1 Payment”),

               with the remaining $1,000,000 due to bear a 12% annual interest rate

               compounded and payable monthly with $10,000 interest payments due by

               December 1, 2019, January 1, 2020, February 1, 2020, March 1, 2020, and

               April 1, 2020 (ECF No. 40-2 at 3); and



                                           3
             Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 4 of 13



                 d. the final payment of $1,000,000 due by April 1, 2020 (ECF No. 40-2 at 3). 1

        9.     the Amendment required all payments to be made by wire (ECF No. 40-2 at 2–3);

        10. the Amendment also modified Section 8.4 of the MIPA to delete the requirement that

               Meditab not be in breach of the agreement before it can revoke Pharmacy’s ownership

               of the Purchased Assets or declare the Restrictive Covenants null and void in response

               to Pharmacy failing to make scheduled payments (ECF No. 40-2 at 3);

        11. neither the MIPA nor the IIPA contain a time is of the essence clause (See ECF Nos.

               40-1 & 40-2);

        12. the MIPA is governed by Delaware law (ECF No. 40-1 at 25);

        13. while the Amendment states that Pharmacy’s failure to make “timely payments of any

               sums when due under this Agreement” will constitute an “Event of Default,” neither

               the MIPA or IIPA, nor the Amendment, defines the consequences of an Event of

               Default. (See ECF No. 40-2 at 3). The consequences of an “Event of Default” are

               only defined in the Note, which states that upon an Event of Default, Meditab may “(i)

               charge a late fee in the amount of $1,000 per late payment and (ii) declare this Note

               and the principal on this Note . . . due and payable.” (See ECF No. 40-1 at 32);

        14. Pharmacy appears to have made all scheduled principal and interest payments under

               the Amendment until the November 1 Payment 2;


   1
      The Amendment is silent as to the Note originally required by the MIPA, and the $500,000 pledged
by the Note does not appear to be included in the Amendment’s restructuring of the $2,000,000 that
Pharmacy still owed to Meditab under the MIPA at the time the parties entered into the Amendment. (See
ECF No. 40-2 at 2–3). As discussed below, the parties do not address the status of the Note and whether
it was intended to be forgiven under the Amendment.
    2
      Pharmacy was one week late on its July 1, 2019 interest payment of $9,000, but the parties agreed to
a late payment fee of $500 to remedy the minor breach. (See ECF No. 40-3 at 84–88). It does not appear
that Pharmacy includes this $500 payment in its calculation that to date it has paid Meditab a total of
$1,539,000. (See ECF No. 54 at ¶ 22). Under the MIPA and Amendment, the sum of the principal and
interest payments due from March 1, 2019 through November 1, 2019 (but not including the $500,000

                                                    4
          Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 5 of 13



        15. On October 31, 2019, Pharmacy contacted Meditab to attempt to postpone, by six

             months, the $500,000 principal payment due on November 1, 2019. (ECF No. 40-5

             at 2). Meditab declined the request and on November 4, 2019, sent Pharmacy a Notice

             of Breach that informed Pharmacy that it considered Pharmacy in breach of the MIPA

             and Amendment and that it “reserves all its respective rights to proceed to enforce its

             rights and remedies at any time,” specifically referencing Section 8.4 of the MIPA, as

             modified by the Amendment (ECF No. 40-3 at 89–94). Then, on November 5, 2019,

             Meditab sent Pharmacy a second letter stating that it intended to enforce Section 8.4

             of the MIPA, as modified by the Amendment, and demanding that Pharmacy, among

             other things, stop using the Purchased Assets and return the same to Meditab (ECF

             No. 40-3 at 95–100);

        16. Thereafter, on November 7, 2019, Pharmacy wired $500,000 to MedPharm Services,

             LLC, but on November 11, 2019, Meditab reversed the wire because “the funds do

             not belong to MedPharm Services, LLC” and because it “had already provided notice

             of default” (see Complaint, ECF No. 2 at ¶ 56);

        17. Pharmacy subsequently made the scheduled interest payments of $10,000 on

             December 1, 2019 and January 1, 2020, and Meditab retained those payments until

             after the court’s January 31, 2020 hearing on Meditab’s Motion for Temporary

             Restraining Order; and

        18. To date, Pharmacy has paid Meditab a total of $1,539,000. (ECF No. 40-4 at ¶ 17).

             This total does not include the November 1 Payment of $500,000 or the December 1,




principal payment due on that date) is $1,539,000. (See ECF No. 40-4 at ¶ 17).

                                                   5
          Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 6 of 13



             2019 and January 1, 2020 interest payments of $10,000 each, as Meditab returned each

             of those payments to Pharmacy. 3

        Based on these facts, Meditab asks the court to grant it summary judgment, and

declaratory judgment, 4 on three issues: 1) that Pharmacy failed to make a payment as required by

its agreement with Meditab; 2) that as a result of Pharmacy’s failure to pay, ownership of the

Purchased Assets was and is revoked from Pharmacy and reverted back to Meditab; and 3) that

as a result of Pharmacy’s breach, the Restrictive Covenants are now void and of no effect. 5

                                             DISCUSSION

        Summary judgment is proper when the moving party demonstrates that there is no

genuine issue of material fact and that it is entitled to judgment as a matter of law. FED. R. CIV.

P. 56(A). A material fact is one that may affect the outcome of the litigation. See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party bears the initial burden of

showing an absence of evidence to support the nonmoving party’s case. Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986). “Once the moving party meets this burden, the burden shifts

to the nonmoving party to demonstrate a genuine issue for trial on a material matter.” Id. The

court must “view the evidence and draw reasonable inferences therefrom in a light most

favorable to the nonmoving party.” Commercial Union Ins. Co. v. Sea Harvest Seafood Co., 251

F.3d 1294, 1298 (10th Cir. 2001).

        Meditab’s Motion is predicated on its assertion that Pharmacy materially breached the



   3
      See supra, note 2.
   4
      Meditab also argues that if its Motion is granted, the court should award it a preliminary injunction
ordering Pharmacy to surrender to it the Purchased Assets at issue in this litigation.
    5
      Meditab moved for expedited briefing on its Motion (ECF No. 41), which the court denied on April
1, 2020 for the same reasons the TRO was denied—because there is no reason “why this case can’t be
resolved over the normal course of time.” (ECF No. 47).

                                                     6
            Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 7 of 13



MIPA by failing to make the November 1 Payment by the due date stated in the Amendment.

Meditab argues that as a result of this breach, and pursuant to the terms of the MIPA as amended,

the Purchased Assets reverted to Meditab and the Covenants and Restrictions became void.

Pharmacy acknowledges that it failed to make the November 1 Payment by its due date but

asserts that Meditab had already materially breached the MIPA by not fully delivering the

Purchased Assets to it. Pharmacy argues that questions exist as to whether its failure to make the

November 1 Payment by its due date was a material breach of the MIPA and whether Meditab

was the first to breach the MIPA and that such questions preclude summary judgment from being

granted. The court agrees.

       I.     Material questions of fact exist as to whether the due dates set forth in the
              Amendment required strict compliance and whether Pharmacy’s failure to
              make the November 1 Payment by its due date was a material breach of the
              MIPA.

       Meditab’s argument that Pharmacy’s failure to make the November 1 Payment by the

scheduled due date constituted a material breach of the MIPA presupposes that time was of the

essence for the MIPA. See 15 WILLISTON ON CONTRACTS § 46:2 (4th 2000) (“When it is

said that time is of the essence, the proper meaning of the phrase is that the performance by one

party at or within the time specified in the contract is essential in order to enable that party to

require performance from the other party. It does not simply mean delay will give rise to a right

of action against that party, although the breach of any promise in a contract, including one

dealing with the time of performance, will have that effect. Nor does that phrase merely mean

that performance on time is a material matter, but rather, that it is so material that exact

compliance with the terms of the contract in this respect is essential to the right to require

counter-performance.”). However, as recognized above, neither the MIPA nor the Amendment

contains a time is of the essence clause.


                                                   7
         Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 8 of 13



       Under Delaware law, which governs the agreements here, “[w]hen a contract does not

contain a time of the essence clause, courts [must] look to the surrounding circumstances to

determine whether the parties intended strict compliance with a particular timeframe.” HIFN,

Inc. v. Intel Corp., 2007 WL 1309376, at *10 (Del. Ch. May 2, 2007). Meditab argues that by

stating that Pharmacy’s failure to make the scheduled payments on their due dates would

constitute an Event of Default, the Amendment made it clear that the parties clearly intended

strict compliance with the deadlines set forth therein. But the Amendment does not, on its face,

strictly requirement payments to be made on their due dates; rather, it states that payments must

be made “timely payments . . . when due.” (See ECF No. 40-2 at 3). Even assuming that this

language indicated that the parties intended the payment dates to be strictly followed, it is not

determinative of the issue, as other “surrounding circumstances,” and namely the parties’ history

of interactions, indicate a trend of flexibility in the application of those due dates. Before

Pharmacy failed to make the November 1 Payment on its due date, it had twice failed to make

scheduled payments on their due dates, and both times, their failures were forgiven. First,

Pharmacy was late on its May 30, 2019 cash payment of $1,500,000, a delay that was cured by

the parties entering into the Amendment. Then, less than two weeks after the Amendment was

made effective, Pharmacy failed to make its July 1, 2019 interest payment of $9,000. Again,

Meditab forgave Pharmacy’s lateness and agreed to accept a late payment fee of $500 as a

remedy. (See ECF No. 40-3 at 84–88). Based on these undisputed facts, the court cannot, at this

point, conclude as a matter of law that the parties intended strict compliance with the

Amendment’s payment deadlines. As such, the court cannot determine that time was of the

essence in the MIPA, and thus cannot conclude that Pharmacy’s failure to make the November 1

Payment by its due date was, on its face, a material breach of the MIPA.



                                                  8
         Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 9 of 13



       Under Delaware law, ‘“where the language of a contract does not contain a specific

declaration that time is of the essence, the law permits the parties a reasonable time in which to

tender performance.’” Bramble Const. Co. v. Exit Realty, LLC, No. CIV.A. 08C05234WCC,

2009 WL 3069686, at *5 (Del. Super. Ct. Aug. 27, 2009) (quoting Brasby v. Morris, No. C.A.

05C-10-022-RFS, 2007 WL 949485, at *3 (Del. Super. Ct. Mar. 29, 2007)). Here, Pharmacy

made its November 1 Payment six days after its due date. Thus, by asking the court to find, as a

matter of law, that this delay constituted a material breach of the MIPA, Meditab asks the court

to determine that a six-day delay was unreasonable. Delaware courts have expressly recognized

that such an inquiry “is ordinarily a question of fact and thus often inappropriate for resolution at

the summary judgment stage.” HIFN, Inc., 2007 WL 1309376, at *10. Indeed, determining

whether a breach is material requires a court to consider, among other things, “the extent to

which the injured party will be deprived of the benefit which he reasonably expected,” “the

extent to which the injured party can be adequately compensated for the part of that benefit of

which he will be deprived,” and “the extent to which the party failing to perform or to offer to

perform will suffer forfeiture.” BioLife Sols., Inc. v. Endocare, Inc., 838 A.2d 268, 278 (Del. Ch.

2003) (quoting Restatement (Second) of Contracts § 241). Such inquiries are simply beyond that

which can be conducted on the record before the court; more facts are needed. The question of

whether Pharmacy’s delay in making the November 1 Payment constituted a material breach of

the MIPA may affect the outcome of the litigation and is therefore a material question of fact that

precludes this court from granting summary judgment in Meditab’s favor. See Anderson, 477

U.S. at 248.




                                                  9
        Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 10 of 13



       II.   A material question of fact exists as to whether Meditab first breached the
             MIPA.

       Pharmacy asserts that before it failed to make the November 1 Payment by its due date,

Meditab was already in breach of the MIPA, as it had failed to deliver to Pharmacy coding that

was necessary to allow the purchased software to fully function and failed to disclose to

Pharmacy defects in the purchased software of which Meditab was aware. Pharmacy thus argues

that because Meditab was the first to breach the MIPA, it cannot now attempt to use Pharmacy’s

failure to make the November 1 Payment by its due date as a basis for canceling the agreement.

       Meditab argues that Pharmacy’s assertions are irrelevant for two reasons. First, because

Pharmacy waived their ability to claim that Meditab first breached the MIPA when it entered

into the Amendment revising Section 8.4 to delete the requirement that Meditab not be in breach

of the agreement before it can revoke Pharmacy’s ownership of the Purchased Assets or declare

the Restrictive Covenants null and void in response to Pharmacy failing to make scheduled

payments. (See ECF No. 40-2 at 3). And second, because Pharmacy waived this first-to-breach

argument by continuing to perform under the MIPA, by making scheduled payments, after it

knew that the software was allegedly defective.

       Meditab’s arguments raise more questions than they answer. As Pharmacy points out,

the Amendment did not contain a release of prior claims or breaches, but instead only amended

“certain terms to the [MIPA]” and expressly states that “[a]ll the provisions, terms and

conditions of the [MIPA] that were not modified by this Amendment, remain valid, with all legal

force between the parties and unaltered.” (See ECF No. 54-1 at 30–31). Thus, it is unclear

whether by modifying Section 8.4, the Amendment intended to waive, and actually did waive,

Pharmacy’s ability to assert claims for any then-existing or unknown breaches. Further,

Meditab’s argument that Pharmacy waived its ability to assert a breach by continuing to perform


                                                  10
         Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 11 of 13



under the contract also raises questions as to whether Meditab itself has waived its ability to

pursue a claim that Pharmacy breached the MIPA by not timely making the November 1

Payment, as Meditab continued to accept two payments from Pharmacy—the $10,000 interest

payments made on December 1, 2019 and January 1, 2020—after it knew that Pharmacy failed

to make that payment (and formally notified Pharmacy that it was in breach). Such unanswered

questions cannot be resolved by the record before the court. Rather, they are material questions

of fact that require further development and thus preclude summary judgment from being

granted in Meditab’s favor.

        III. A material question of fact exists as to whether the Note is still in effect.

        As discussed above, the Amendment is silent as to the Note originally required by the

MIPA, and the $500,000 pledged by that Note is not included in the Amendment’s restructuring

of the $2,000,000 that Pharmacy still owed to Meditab under the MIPA at the time the parties

entered into the Amendment. (See ECF No. 40-2 at 2–3). Because the Amendment neither

forgives, not incorporates the sums owed by, the Note, it is unclear, at this point in the litigation,

whether the Note is still in effect.

        This discrepancy is material, because, as noted above, the consequences of an “Event of

Default” are only defined in the Note. Meditab relies on that definition to argue that Pharmacy’s

failure to make the November 1 Payment by its due date constituted an event default. If the Note

is no longer in effect, then that definition is, arguably, no longer controlling. Meditab is not

entitled to summary judgment while this issue remains unresolved.

        IV. Meditab cannot avoid these questions of material fact.

        Meditab attempts to side-step the unanswered questions of fact discussed herein by

arguing that they do not preclude an award of summary judgment because they are preempted by

the Amendment. Specifically, Meditab relies on Section 8.4 of the Amendment, which expressly

                                                  11
         Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 12 of 13



states that if Pharmacy fails “to deliver the Cash Consideration to the Seller in accordance with

the deadlines set forth in Section 2.2, then the Seller shall be entitled to (i) revoke the

Purchaser’s ownership of the Intellectual Property that it received pursuant to the IP Purchase

Agreement; and (ii) the covenants set forth in Section 5.8 shall automatically be of no further

force or effect.” (See ECF No. 40-2 at 2–3). Meditab argues that the court need not look any

further than this language. But this argument is simply a repackaging of Meditab’s “time is of

the essence” argument, and it fails for the same reason—if the MIPA did not require strict

compliance with the due dates set forth in the Amendment, which as discussed above, the court

cannot determine at this stage that it did, Pharmacy’s failure to meet those deadlines did not

necessarily trigger Section 8.4. As discussed above, such a determination cannot be made

without a further development of facts.

                                          CONCLUSION

        As discussed herein, at least four genuine issues of material fact exist in this dispute:

whether the MIPA required strict compliance with the due dates set forth in the Amendment,

whether Pharmacy’s failure to make the November 1 Payment by its due date was a material

breach of the MIPA, whether Meditab waived its ability to assert a claim for breach against

Pharmacy, either because it was the first to breach the MIPA or because it continued to perform

under the MIPA after the alleged breach; and whether the Note is still in effect. The presence of

such unanswered questions prohibit the court from granting Meditab the partial summary

judgment it seeks. The case should proceed to discovery “over the normal course of time.” (See

ECF No. 27 at 24:1–5; ECF No. 47 at 2).




                                                  12
 Case 2:20-cv-00033-CW Document 62 Filed 07/14/20 Page 13 of 13



DATED this 14th day of July, 2020.


                                          BY THE COURT:




                                          _________________________________
                                          Clark Waddoups
                                          United States District Judge




                                     13
